Citation Nr: 1219602	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-20 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as secondary to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include a nervous condition, posttraumatic stress disorder (PTSD), and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a November 2005 rating decision, the Veteran was denied service connection for PTSD, depression, and diabetes mellitus and reopened and denied the claim for service connection for a nervous condition, He failed, however, to submit a notice of disagreement.  In November 2006, the RO again denied service connection for diabetes mellitus and denied reopening the claim for service connection for a nervous condition.  In February 2007, the Veteran submitted a timely notice of disagreement for those claims.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the November 2005 rating action, VA was in receipt of new and material medical evidence within one year of the rating decision addressing the claimed conditions and, therefore, must relate any subsequent decision back to this original claim.  38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thus, the November 2005 rating action did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the November 2005 rating action is the proper determination certified for appellate review.

In April 2008, the Veteran was scheduled for a travel board hearing before the Board; however, he cancelled the hearing.

Broadly construing the Veteran's contentions and given the findings of record, the Board has recharacterized the Veteran's claim for a nervous condition as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

An appeal to the Board is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished.  The following sequence is required: there must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing a SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

In November 2006, the RO denied service connection for irritable bowel syndrome and diabetes mellitus, and denied reopening the claims for a nervous condition causing cardiovascular heart problems and high blood pressure.  In February 2007, the appellant submitted a timely notice of disagreement for the issue of service connection for diabetes mellitus and nerves and anxiety conditions.  As previously stated, the Board has recharacterized the Veteran's claim for a nervous condition as an acquired psychiatric disorder.  The RO has not, however, issued a SOC for the issue of reopening the claim for service connection for an acquired psychiatric disorder, and, therefore, no appeal has been perfected.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran is claiming diabetes mellitus as secondary to exposure to herbicides.  The Veteran claims that he was exposed to herbicides during service as his service with the Air Force included travel for 185 days to Okinawa and Guam beginning in September 1968.  The Veteran's representative stated in an April 2012 brief that the Environmental Protection Agency (EPA) website states that contaminants were found in Guam.  The representative argued that this information shows that the Veteran was exposed to herbicides or other toxic chemicals and service connection should be presumed for his claimed diabetes mellitus.  

The Board notes that Anderson AFB was, in fact, placed on the EPA's National Priorities List (NPL) on October 14, 1992, and that dioxins were found on the base.  The websites referred to in the Veteran's representative's April 2012 brief state that during World War II large quantities of war materials and left-over equipment were disposed of at Anderson Air Force Base (AFB) and from 1946 to the late 1970s, wastes from military and housing operations were buried in two landfills there.  During the 1970s, water supply testing indicated that chemicals had entered the water supply wells.  In light of the foregoing, the Board finds that an examination is necessary in order to determine if the Veteran's diabetes mellitus is related to inservice exposure to hazardous materials.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant a statement of the case with respect to the issue of service connection for an acquired psychiatric disorder.  The appellant should be informed of the actions necessary to perfect an appeal on these issues.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

2.  Schedule the Veteran for an appropriate VA examination to determine whether his diabetes mellitus is related to exposure to dioxins in service.  The claims folder, including a copy of this remand, must be made available to the examiner for review.  

Based on the examination and review of the record, including any indicated studies, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus is related to service, including the exposure to dioxins while serving in Guam.  

The examiner's report should set forth all examination findings, and include a complete rationale for all opinions and conclusions reached, with specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

3.  Then, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
SARAH B. RICHMOND 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


